Opinion issued January 14, 2010








In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00242-CV



CITY OF PASADENA, TEXAS, Appellant

V.

KINSEL INDUSTRIES, INC., Appellee



On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2003-70166



MEMORANDUM OPINION
	This is an interlocutory appeal concerning the scope of Local Government Code
section 271.152's waiver of governmental immunity in contract cases.  See Tex. Loc.
Gov't Code Ann. § 271.152 (Vernon 2006); see also Tex. Civ. Prac. & Rem. Code
Ann. § 51.014(a)(8) (Vernon 2008) (authorizing interlocutory appeal by governmental
unit of denial of plea to jurisdiction).  Before this case was submitted, appellant City
of Pasadena and appellee Kinsel Industries, Inc. filed a joint motion to dismiss the
appeal.
	We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).

PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Massengale.